
	
		I
		112th CONGRESS
		2d Session
		H. R. 4470
		IN THE HOUSE OF REPRESENTATIVES
		
			April 19, 2012
			Ms. Waters (for
			 herself, Ms. Lee of California,
			 Mrs. Christensen, and
			 Ms. Bordallo) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 Ways and Means,
			 Education and the
			 Workforce, and Oversight
			 and Government Reform, for a period to be subsequently
			 determined by the Speaker, in each case for consideration of such provisions as
			 fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Public Health Service Act, the Employee
		  Retirement Income Security Act of 1974, the Internal Revenue Code of 1986, and
		  title 5, United States Code, to require individual and group health insurance
		  coverage and group health plans and Federal employees health benefit plans to
		  provide coverage for routine HIV screening.
	
	
		1.Short title;
			 findings
			(a)Short
			 titleThis Act may be cited
			 as the Routine HIV Screening Coverage
			 Act of 2012.
			(b)FindingsCongress
			 finds the following:
				(1)HIV/AIDS continues to infect and kill
			 thousands of Americans, more than 30 years after the first cases were
			 reported.
				(2)It has been
			 estimated that approximately 1.7 million Americans have been infected with HIV
			 since the beginning of the epidemic and over 600,000 of them have died.
				(3)The HIV/AIDS
			 epidemic has disproportionately impacted African-Americans, Latino-Americans,
			 and other racial and ethnic minorities.
				(4)It has been
			 estimated that 20 percent of those infected with HIV in the United States do
			 not know they are infected.
				(5)The Centers for
			 Disease Control and Prevention has determined that increasing the proportion of
			 people who know their HIV status is an essential component of comprehensive
			 HIV/AIDS treatment and prevention efforts and that early diagnosis is critical
			 in order for people with HIV/AIDS to receive life-extending therapy.
				(6)The Centers for
			 Disease Control and Prevention recommends routine HIV screening in health care
			 settings for all patients aged 13–64, regardless of risk.
				(7)Some health plans
			 do not cover routine HIV screening, but only cover HIV tests for patients with
			 known or perceived risk factors for HIV/AIDS and patients who demonstrate
			 symptoms of AIDS.
				(8)Not all
			 individuals who have been infected with HIV fall into high-risk categories or
			 demonstrate symptoms of AIDS.
				(9)If health plans
			 covered routine HIV screenings, health providers would be more likely to
			 recommend routine HIV screening for their patients.
				(10)Section 2713 of the Public Health Service
			 Act (42 U.S.C. 300gg–13), as amended by section 1001 of the Patient Protection
			 and Affordable Care Act (Public Law 111–148), requires that health plans cover
			 preventive health services without imposing cost sharing requirements.
				(11)Routine HIV
			 screening is a preventive health service.
				(12)Requiring health
			 plans to cover routine HIV screening as a preventive health service without
			 imposing cost sharing requirements could play a critical role in preventing the
			 spread of HIV and allowing infected individuals to receive effective
			 treatment.
				2.Coverage for
			 routine HIV screening under group health plans, health insurance coverage, and
			 FEHBP
			(a)Group health
			 plans
				(1)Public Health
			 Service Act amendmentsSubpart II of part A of title XXVII of the
			 Public Health Service Act is amended by inserting the following new section
			 after section 2719A:
					
						2719B.Coverage for
				routine HIV screening
							(a)In
				generalA group health plan
				and a health insurance issuer offering group or individual health insurance
				coverage—
								(1)shall provide
				coverage for routine HIV screening; and
								(2)shall not impose
				terms and conditions (including cost sharing requirements) with respect to such
				screening that are less favorable for a participant or beneficiary than the
				terms and conditions applicable to items and services described in section
				2713(a).
								(b)ProhibitionsA group health plan and a health insurance
				issuer offering group or individual health insurance coverage shall not—
								(1)deny to an individual eligibility, or
				continued eligibility, to enroll or to renew coverage under the terms of the
				plan or coverage, solely for the purpose of avoiding the requirements of this
				section;
								(2)deny coverage for routine HIV screening on
				the basis that—
									(A)there are no known
				risk factors for HIV present; or
									(B)the screening is
				not—
										(i)clinically
				indicated;
										(ii)medically
				necessary; or
										(iii)pursuant to a
				referral or recommendation by any health care provider;
										(3)provide monetary payments, rebates, or
				other benefits to individuals to encourage such individuals to accept less than
				the minimum protections available under this section;
								(4)penalize or otherwise reduce or limit the
				reimbursement of a provider because such provider provided care to an
				individual participant or beneficiary in accordance with this section;
				or
								(5)provide incentives (monetary or otherwise)
				to a provider to induce such provider to provide care to an individual
				participant or beneficiary in a manner inconsistent with this section.
								(c)Rules of
				constructionNothing in this
				section shall be construed to require an individual who is a participant or
				beneficiary of a group health plan or health insurance coverage to undergo HIV
				screening.
							(d)PreemptionNothing
				in this section shall be construed to preempt any State law in effect on the
				date of enactment of this section with respect to health insurance coverage
				that requires coverage of at least the coverage of HIV screening otherwise
				required under this
				section.
							.
				(2)Inclusion of
			 notice in uniform coverage documentsSection 2715(b)(3)(B) of the Public Health
			 Service Act (42 U.S.C. 300gg–15) is amended—
					(A)in clause (i), by
			 striking and at the end;
					(B)by redesignating
			 clause (ii) as clause (iii); and
					(C)by inserting after
			 clause (i) the following:
						
							(ii)the coverage for routine HIV screening
				required under section 2719B;
				and
							.
					(3)Routine HIV
			 screening defined through consultation processSection 2791(d) is
			 amended by adding at the end the following new paragraph:
					
						(22)Routine HIV
				screeningThe term
				routine HIV screening shall have the meaning given such term by
				the Secretary. In defining such term, the Secretary shall consult with the
				Office of National AIDS Policy, the Centers for Disease Control and Prevention,
				health care professionals with expertise in HIV treatment and prevention,
				advocates for people living with HIV, and other qualified
				individuals.
						.
				(4)Conforming
			 amendments
					(A)ERISASection 715(a)(1) of the
			 Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1185d(a)(1)) is amended by inserting and the
			 Routine HIV Screening Coverage Act of
			 2012 after Patient Protection and Affordable Care
			 Act.
					(B)IRCSection 9815(a)(1) of the Internal Revenue
			 Code of 1986 is amended by inserting and the
			 Routine HIV Screening Coverage Act of
			 2012 after Patient Protection and Affordable Care
			 Act.
					(b)Application
			 under Federal Employees Health Benefits Program (FEHBP)Section 8902 of title 5, United States
			 Code, is amended by adding at the end the following new subsection:
				
					(p)A contract may not be made or a plan
				approved which does not comply with the requirements of section 2719B of the
				Public Health Service
				Act.
					.
			(c)Effective
			 dateThis section and the amendments made by this section shall
			 be effective for plan years beginning on or after the date that is 1 year after
			 the date of the enactment of this Act.
			
